Jabez Clark, of Russell, petitioned against the election of Jeremiah W. Bishop, the member returned from that town, on the following grounds :—
First. That at the sixth balloting, on the second Monday of November, one Bradford W. Palmer received a majority of all the votes cast for a representative, and thereupon the selectmen declared him ineligible to the office, and the meeting isras adjourned to the next day, when Mr. Bishop was elected upon the second balloting.
Second. That upon such second day the poll was not kept open more than an hour for both ballotings.
The petition was presented and referred to the committee on elections, on the 23d day of January.1 On the 7th of February, the committee reported,2 that they had notified the petitioners of the time appointed for hearing them, but although that time had long elapsed, no evidence had been offered against the member, and therefore that the petitioners should have leave to withdraw their petition.
There is filed, with the papers in the ease, what purports to be a certified copy of the record of the two meetings, containing a statement of the result of each balloting on the two days above-mentioned; and the town clerk also certifies, at the foot of the petition, that the statement of the votes contained therein is correct, and according to the record, and that the poll was open but about an hour for both ballotings.
The report of the committee was agreed to on the 13th of February.3

 66 J. H. 115.


 Same 210.


 Same, 248, 249.